Name: Commission Regulation (EEC) No 712/87 of 12 March 1987 determining the maximum amount of the compensation for tuna supplied to the canning industry for the period 1 March to 31 May 1986
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  fisheries;  economic policy
 Date Published: nan

 13 . 3 . 87 Official Journal of the European Communities No L 70/ 19 COMMISSION REGULATION (EEC) No 712/87 of 12 March 1987 determining the maximum amount of the compensation for tuna supplied to the canning industry for the period 1 March to 31 May 1986 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, accordance with Article 394 of the Act of Accession, the situation on the markets in those two Member States can be assessed only on the basis of information covering a three-month period from 1 March 1986 ; whereas the market situation in Spain and Portugal should therefore be assessed on the basis of the situation prevailing from that date and the maximum amount of the compensation fixed, where appropriate, for the period commencing on 1 March 1986 : Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 2315/86 (2), and in particular Article 17 (6) thereof, Having regard to Council Regulation (EEC) No 1196/76 of 17 May 1976 laying down general rules for the granting of compensation to producers of tuna for the canning industry (3), and in particular Article 7 thereof, Whereas an analysis of the situation on the market in tuna in Spain has shown that for certain species and presentations of the product considered, during the period 1 March to 31 May of the 1986 fishing year, both the quarterly average market price and the entry price referred to in Article 3 of Regulation (EEC) No 1196/76 were less than 90 % of the Community producer price in force, as fixed by Council Regulation (EEC) No 3605/85 of 17 December 1985 fixing the Community producer price for tuna intended for the canning industry for the 1986 fishing year ^; Whereas the detailed rules for granting the compensatory allowance were laid down by Commission Regulation (EEC) No 2469/86 of 31 July 1986 laying down detailed rules for the granting of compensation to producers of tuna for the canning industry (3) ; Whereas compensation is to be granted, if necessary, to Community producers of tuna in respect of tuna for the canning industry ; whereas this measure was included in order to compensate Community producers for any disad ­ vantages that may arise under the import arrangements ; whereas by virtue of those arrangements a fall in the import prices for tuna could directly threaten the income level of Community producers of this product ; Whereas the information currently available to the Commission does not suggest that the current level of prices on the Community market in Spain is caused by an abnormal increase in the quantities of Spanish produc ­ tion landed in the Community ; Whereas compensation is granted for the quantities of tuna supplied to the canning industry during the three ­ month period for which prices were recorded, where simultaneously the quarterly average price on the Community market and the free-at-frontier price are less than 90 % of the Community producer price and this fall in prices is occasioned by the level of prices on the world market in tuna and is not caused by an abnormal increase in the quantities produced by Community producers and landed in the Community ; Whereas compensation should therefore be granted, for the period 1 March to 31 May 1986, to tuna producers established in Spain and the maximum amount of compensation for each of the products concerned should be fixed within the limits necessary to ensure that the fall in prices on the Community market does not threaten the income derived by producers of the products from the sale of the quantities produced, be it on the Community market or on that of third countries ; whereas in order to assess the actual fall in income on the basis of available data, reference should be made to trends over a suffici ­ ently representative period by means of appropriate criteria ; whereas this maximum amount is fixed on the basis of data which, in the immediate future, of necessity reflect a situation which is fragmentary because limited to only part of the fishing year and as the year progresses it Whereas, since the application of these arrangements to Spain and Portugal has been postponed until 1 March in O OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 202, 25 . 7. 1986, p. 1 . 0 OJ No L 133, 22. 5. 1976, p. 1 . (4) OJ No L 211 , 1 . 8 . 1986, p. 19 . 0 OJ No L 344, 21 . 12. 1985, p. 11 . No L 70/20 Official Journal of the European Communities 13 . 3 . 87 (ECU/tonne) Product Maximum amountof compensation will be necessary to take into account all the factors contributing to a more complete assessment of the situa ­ tion ; Whereas the Management Committee for Fishery Products has not delivered an opinion within the time limit set by its chairman, Yellowfin tuna, whole, weighing more than 10 kg each Yellowfin tuna, whole, weighing not more than 10 kg each Whole skipjack Big eye tuna Albacore 80 86 0 0 0 HAS ADOPTED THIS REGULATION : 2. The compensation shall be granted in accordance with the provisions of Regulation (EEC) No 2469/86. Article 1 1 . The compensation referred to in Article 17 of Regu ­ lation (EEC) No 3796/81 shall apply for the period 1 March to 31 May 1986 to producers of tuna established in Spain for products intended for the canning industry in the Community within the following maximum amounts : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 March 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission